Title: From George Washington to Henry Bouquet, 18 August 1758
From: Washington, George
To: Bouquet, Henry



Dear Sir,
Camp at Fort Cumberland 18th Augt 1758.

I am favourd with yours of Yesterday, intimating the probability of my proceeding with a Body of Troops on G[eneral] B[raddock’s] R[oa]d and desiring my retaining for that purpose a Months Provisions at this place, a thing which I shoud be extreme fond of, but as I cannot possibly know what quantity of Provisions may be necessary for that time, without knowing the

Number of Men I may probably March with, and when it is likely we may leave this, I hope you will be pleasd to give me the necessary Information on this head. as also how this place is to be Garrisond & what Provision’s & Stores shoud be left here.
I have talkd a good deal with Kelly upon the Nature of the Intervening ground from the new R—d to B——and from what he says, I apprehend it impractacable to effect a junction with the Troops on the new R—d till We advance near the S[al]t L[ic]k which is no great distance from F[ort] D[u]Q[uesne]. and how far it may be advisable to send a small Body of Troops so near the Enemy at so great a distance from the Army, without any kind of Tools (which is certainly Our case) for repairing the Roads, or throwing up any kind of Defence in case of Need I shall not presume to say. but I cannot help observing, that all the Guides and Indian’s are to be drawn from hence, and that the greatest part of my Regiment is on the other Road; so that I have but few remaining with me of the first Regiment, and 8 Companies of the Second only whose Officers and Men can be supposd to know little of the Service, and less of the Country. and near, or I believe quite, a fifth part of them Sick. I thought it incumbent on me to mention these things that you might know our Condition; at the same time I beg leave to assure you, that nothing will give me greater pleasure than to proceed with any number of Men that the General or yourself, may think proper to Order.
With regard to keeping out a Succession of strong Parties on this R—d from the Troops here, I must beg leave to observe, that we have not so much as one Carrying Horse to take Provi[sio]ns out upon—being under a necessity t’other day of pressing five Horses from some Country men (that came to Camp on Business) before I coud equip Captn McKenzie’s Party for a 14 days March. That we have not an Oz. of Salt Provision’s of any kind here, and that it is impossible to preserve the Fresh (especially as we have no Salt neither) by any other means than Barbacuing it in the Indian manner; in doing which it looses near a half, so that a Party who receives 10 days Provisions will be obligd to live on little better than 5 days allowance of Meat kind—a thing Impractacable. A great many of Colo. Byrds Men are, as I before remarkd, very sickly. the rest become low Spirited and dejected. of course the greatest share of that Service must

fall upon the 4 Companies of the first Regiment. This Sickness, and depression of Spirits cannot arise I conceive from the Situation of Our Camp which is undoubtedly the most healthy & best Air’d in this Vicinity, but is causd I apprehend by the change in their way of living (most of them till now having livd in ease & Affluence)—and by the Limestone Water & Air—the Soldrs of the 1st wd be sickly like those of the 2d Regt was it not owing to some such Causes as these.
Captn McKenzie’s Party is not yet return’d. I will advertise you of his discoveries if any are made by him.
We have Reason to believe that Parties of the Enemy are about Us likewise—Yesterday afternoon a Waggoner had his Horse shot under him abt 3 Miles from hence.
The Convoy from Winchester has been detaind much longer than was expected. Mr Walker desird a Party to reinforce the Escort at Pearsalls (30 Miles distant) the 15th Instt which was accordingly sent, but I have since been informd that the Waggons did not leave Winchester till a few days ago.
We have no Indian Goods of any kind here. It gives me great pleasure to hear that the General is getting better, and expected soon at Rays Town.
Colo. Byrd joins me in his Compliments to you. I am Dr Sir Yr Most Obedt & Most Hble Servt

Go: Washington

